DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
2.	Examiner has taken note that claim 6 has been canceled by the Applicant, and has removed this claim below.
Claim Rejections - 35 USC § 112
3.	Previous rejections are withdrawn in view of Applicant's amendment filed April 17, 2022.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-5 and 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	In view of the new 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register Vol. 84, No. 4, January 7, 2019), the Examiner has considered the claims and has determined that under step 1, claims 1-5 are to a process and claims 7-11 are to a machine.	Next under the new step 2A prong 1 analysis, the claims are considered to determine if they recite a judicial exception (abstract idea) under the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activity, or (c) mental processes.  The independent claim contains at least the following bolded limitations (see representative claim 1) that fall into the grouping of mathematical concepts:
	1. An aerial-and-ground data combined gravity conversion method, comprising the following steps:
	S1: calculating, by one or more processors, a first estimated ground gravity by inputting a first measured aerial gravity data into a first Runge-Kutta format, and calculating a first error between the first estimated ground gravity and a measured ground gravity;
	S2: calculating, by the one or more processors, a second estimated ground gravity by inputting the first measured aerial gravity data into a second Runge-Kutta format, and calculating a second error between the second estimated ground gravity and the measured ground gravity; and
	S3: selecting, by the one or more processors, a smaller error from the first error and the second error, and converting a second measured aerial gravity data into a third estimated ground gravity by using the corresponding Runge-Kutta format corresponding to the smaller error;	S4: estimating, by the one or more processors, a spatial and physical property distribution of underground elements by utilizing the second measured aerial gravity data and the third estimated ground gravity.	

	The bolded limitations of steps 1 through step 4 amount to mathematical concepts because they explicitly recite mathematical calculations.  The calculating of a first estimated ground gravity by inputting a first measured aerial gravity into a first Runge-Kutta format amounts to inputting data values into a mathematical equation, and the calculation of a first error between the first estimated ground gravity and a measured ground gravity amounts to the solving of mathematical equations (as further evidenced for instance by claims 2-4 detailing the equations used).  The calculating of a second estimated gravity by inputting the first measured aerial gravity data into a second Runge-Kutta format amounts to inputting data values into a mathematical equation, and the calculation of a second error between the second estimated ground gravity and the measured ground gravity amounts to the solving of mathematical equations (as further evidenced for instance by claim 5 detailing the equations used).  The selecting of a smaller error is a mathematical concept of determining which quantity is larger than the other, and the further converting of the second measured aerial gravity into a third estimated ground gravity by using the corresponding Runge-Kutta format corresponding to the smaller error amounts to further mathematical calculations based on the Runge-Kutta format equations.   The estimating of a spatial and physical property distribution of underground elements by utilizing the second measured aerial gravity data and the third estimated ground gravity amounts mathematical calculations to determine an output of physical properties based on inputs of second measured aerial gravity data and third estimated ground gravity.  Claims 2-5 and 8-11 amount to mathematical concepts/formulas as they explicitly recite the equations used for carrying out the calculations.
	Next in step 2A prong 2, the claims are analyzed to determine whether there are additional elements or combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception such that it is more than a drafting effort designed to monopolize the exception, in order to integrate the judicial exception into a practical application.  These limitations have been identified and underlined in representative claim 1 above, and are not indicative of integration into a practical application because: the recitation of “measured” first and second aerial gravity data amount to insignificant extrasolution data-gathering activity to the judicial exception (see MPEP 2106.05(g)), and the recitation of one or more processors amount to mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Claim 7 similarly contains limitations for one or more processors and a storage device storing one or more programs that are executed by the processors, but such limitations also amount to mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  
	Next in step 2B, the claims are considered to determine if they recite additional elements that amount to an inventive concept (“significantly more”) than the recited judicial exception.  The recitation 
of “measured” first and second aerial gravity data amount to insignificant extrasolution data-gathering activity to the judicial exception (see MPEP 2106.05(g)) as data must be gathered in any case to carry out the calculations, and the recitation of the one or more processors in claim 1 does not add something significantly more because such limitations amount to mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Similarly claim 7 contains limitations for one or more processors and a storage device storing one or more programs that are executed by the processors, but such limitations also amount to mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) and does not add something significantly more beyond the recited mathematical concepts. 
	An invention is not rendered ineligible for patent simply because it involves an abstract concept.  Applications of such concepts "to a new and useful end" remain eligible for patent protection (see Alice Corp., 134 S. Ct. at 2354 (quoting Benson, 409 U.S. at 67)).  There needs to be additional elements or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception or render the claim as a whole to be significantly more than the exception itself in order to demonstrate “integration into a practical application” or an “inventive concept.”  An example of integration into a practical application would be “carrying out mineral resources exploration based on the spatial and physical property distribution” (which is a real-world application beyond merely the abstract data calculations themselves). 

Allowable Subject Matter
5.	Claims 1-5 and 7-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
6.	The following is a statement of reasons for the indication of allowable subject matter:  
	In regards to claim 1, the closest prior art, Barnes et al. (US Pat. Pub. 2009/0216451, hereinafter “Barnes”) at least teaches an aerial-and-ground data combined gravity conversion method (Barnes abstract and paragraphs [0001], [0006]-[0007], [0010], and [0017] teach a method for processing measured airborne gravity survey potential field data (scanning the ground of the earth) to determine a conversion to mapping parameters), comprising the following steps: selecting, by the one or more processors (Barnes paragraphs [0014 teaches using one or more processors), a smaller error from the first error and the second error, and finishing a gravity data conversion (Barnes paragraph [0007] teaches minimizing a mean squared error to obtain field mapping parameters which most closely approximate the measured potential field data).
	However, claim 1 contains allowable subject matter because the closest prior art, Barnes (US Pat. Pub. 2009/0216451) fails to anticipate or render obvious an aerial-and-ground data combined gravity conversion method, comprising the following steps: S1: calculating, by one or more processors, a first estimated ground gravity by inputting a first measured aerial gravity data into a first Runge-Kutta format, and calculating a first error between the first estimated ground gravity and a measured ground gravity; 	S2: calculating, by the one or more second processors, a second estimated ground gravity by inputting the first measured aerial gravity data into a second Runge-Kutta format, and S3: selecting, by the one or more processors, a smaller error from the first error and the second error, and converting a second measured aerial gravity data into a third estimated ground gravity by using the Runge-Kutta format corresponding to the smaller error, in combination with the rest of the claim limitations as claimed and defined by the Applicant.	
7.	Dependent claims 2-5 and 7-11 depend from claim 1 and contain allowable subject matter for at least the same reasons as given for claim 1.

Response to Arguments
8. 	Applicant's arguments regarding the claim rejections under 35 U.S.C. 101 filed April 17, 2022 have been fully considered but they are not persuasive.
9.	Applicant argues that “claim 1 and therefore dependent claims 2-10 are not an abstract idea but rather a specific method of an aerial-and-ground data combined gravity conversion for estimating a spatial and physical property distribution of underground elements in specific steps (i.e. steps S1 to S4) and structures (i.e. by one or more processors) and therefore claim 1 and dependent claims 2-11 are considered not to be “directed” to a judicial exception in view of the 2019 Revised Patent Subject Matter Eligibility Guidance Document of the USPTO and the 2019 PEG” (see Applicant’s Arguments/Remarks 04/17/2022, pg. 10).    
10.	In response, the Examiner respectfully disagrees and points out that the new limitations of “estimating a spatial and physical property distribution of underground elements” amounts to the mathematical calculation of a distribution of numerical property values.  The new limitations amount to taking the second measured aerial gravity data and the third estimated ground gravity data as inputs for carrying out calculations to generate an output of a spatial and physical property distribution.  If there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017).  The Examiner regards the specific steps S1 to S4 to recite mathematical concepts especially as evidenced by the equations in the Runge-Kutta format, and the processor as the mere use of a computer as a tool to carry out the calculations (which does not provide integration into a practical application or an inventive concept (something significantly more) than the recited judicial exception (see MPEP 2106.05(f)).
11.	Applicant argues under Step 2A First Prong that “the Examiner has made allegations that the Examiner’s claim 1 quoted limitations on pages 4-6 of the Non-Final Office Action mailed on 01/18/2022 are mathematical concepts and the Examiner has failed to provide any analysis as to why the Examiner’s claim 1 quoted limitations on pages 4-6 of the Non-Final Office Action mailed on 01/18/2022 are mathematical concepts.  Thus, the Examiner has not met the requirement under the USPTO 2019 PEG of showing Applicant’s claim 1 is an abstract idea” (see Applicant’s Arguments 04/17/2022, pg. 11).  Applicant further argues that since physical measured gravity data is processed by physical devices (i.e., processors) to estimate underground elements, claim 1 as a whole cannot be a mathematical concept and therefore is not an abstract idea (see Applicant’s Arguments/Remarks 04/17/2022, pg. 12).
12.	In response, the Examiner respectfully disagrees and points out that an abstract idea (under step 2A prong one) includes mathematical concepts, certain methods of organizing human activity, and mental processes (see MPEP 2106.04(a)), and that “the mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations (see MPEP 2106.04(a)(2)).  The Examiner has previously pointed out in the Non-Final Office Action that the bolded claim limitations of claim 1 amount to mathematical concepts in the calculation steps as evidenced by the mathematical formulas detailed in the later claims.  For example, the first Runge-Kutta format is explicitly defined (see claim 4) as:

    PNG
    media_image1.png
    153
    444
    media_image1.png
    Greyscale

It should be clear that inputting a first measured aerial gravity data into the first Runge-Kutta format is merely inputting data values into the mathematical equations given above.  Similarly the second Runge-Kutta format is defined (see claim 5) as: 
    PNG
    media_image2.png
    167
    457
    media_image2.png
    Greyscale
, which makes it clear that inputting the first measured aerial gravity data into a second Runge-Kutta format is merely inputting data values into the mathematical equations given above.  It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989).  Therefore even if the explicit equations are not yet recited yet in claim 1, the actual implementation for the calculations in steps S1-S4 are based on mathematical calculations.   
	Regarding the argument that physical measured gravity data is processed by physical devices (processors), the Examiner respectfully disagrees and points out that the purpose of the step 2A prong 1 analysis is to determine whether an abstract idea (mathematical concept, methods of organizing human activity, and mental processes) is present in the claims, which has been addressed above.  The consideration of the additional limitations of measured gravity data and processing by physical devices have not been identified as abstract idea limitations, and are considered at the later steps in the patent eligibility analysis (see the 35 U.S.C. 101 rejections above under steps 2A prong 2 and 2B).  
13.	Applicant argues under Step 2A Second Prong that here, claim 1 recites a method comprising specific steps of an aerial-and-ground data combined gravity conversion for estimating a spatial and physical property distribution of underground elements, which is an improvement in accuracy of the aerial-and-ground gravity data conversion technical field.  Applicant argues that also, the claimed method of aerial-and-ground data conversion enables generating a broad coverage of ground gravity data, which increases accuracy in detecting underground elements and estimating properties of underground elements, and therefore the claimed invention is also incorporated into a practical application of mineral resource exploration.  Applicant argues that the patent claim must be considered as a whole, and that respondent’s process is unpatentable under §101 not because it contains a mathematical algorithm as one component, but because once that algorithm is assumed to be within the prior art, the application, considered as a whole, contains no patentable invention.  Applicant argues that the claims are clearly patentable when they make improvements to technology, which is exactly what Applicant’s claimed invention as a whole has accomplished by the claimed method making improvements over current technology resulting [in] increasing accuracy and stability in estimating a spatial and physical property distribution of underground elements (see Applicant’s Arguments/Remarks 04/17/2022 pgs. 13-14).
14.	In response, the Examiner respectfully disagrees and points out that the claims have been considered as a whole and that no further limitations are provided in the claim (beyond the abstract idea judicial exception itself) to provide an integration of the judicial exception into a practical application.  The Examiner agrees that the limitations of using the detected underground elements and properties of the underground elements to carry out resource exploration would be an integration into a practical application and would overcome the 101 rejection, but such limitations are currently not found in the claims.  The action of carrying out resource exploration would be a real-world integration of the mathematical calculation results (of the spatial and physical property distribution) for an improvement in the field of resource exploration.  
	The “improvement in accuracy” benefits are features of the mathematical calculations themselves, but "a claim for a new abstract idea is still an abstract idea" (see Synopsys v. Mentor Graphics Corp. _F.3d_, 120 U.S.P.Q. 2d1473 (Fed. Cir. 2016)).   An improved sequence of abstract mathematical calculations (providing improved accuracy) is still an abstract idea, just as an improved formula for calculating a value is still an abstract idea.  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973.  Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. 
15.	Applicant argues under Step 2B that “these limitations (referring to Steps S1-S4) construct significantly more than abstract idea performed by a generalized computer because these claimed steps as a whole automatically choose an optimized calculation for converting a measured aerial gravity information into an estimated ground gravity information, thereby allowing a broad range of ground gravity data to be obtained.  Applicant argues that by utilizing the broad range of ground gravity data, it increases the accuracy and coverage in the estimation of the spatial and physical property distribution of the underground elements, which is an improvement from the conventional methods for mineral resource exploration.  Moreover, Applicant respectfully presents that pages 1-2 of the specification discloses an actual improvement of accuracy and stability in estimating a spatial and physical property distribution of underground elements, and pertains to improvements in the technology and technical field of the aerial-and-ground gravity data conversion, which satisfies the ii and iii above for the “significantly more” requirement, and furthermore since the claimed invention enhances the accuracy and stability in detecting underground objects, the claimed invention is also a practical application in the underground object detection technology and technical field.  Applicant argues that patent claims are patent eligible because the concept was unconventional and Applicant’s claimed invention is also unconventional (see Applicant’s Arguments/Remarks 04/17/2022, pgs. 16-17).
16.	In response, the Examiner respectfully disagrees and points to the relevant explanation found in SAP AMERICA, INC. v. INVESTPIC, LLC, slip op. 2017-2081 at pgs. 2-3 (CAFC May 15, 2018, modified August 2, 2018):  "We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations….No matter how much of an advance in the…field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting."  While there may be a useful and improved solution using an optimized calculation for converting a measured aerial gravity information into an estimated ground gravity information, this amounts to an improvement in the realm of abstract ideas.  Additional claim limitations beyond mathematical/data manipulation-based steps are needed to demonstrate an application outside the realm of abstract ideas to add something significantly more than merely an improved abstract idea.  

	
Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on 571-272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        5/12/2022